               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                        ROANOKE DIVISION

EMMITT G. ROSCOE,                       )
   Plaintiff,                           )
                                        )       Civil Action No. 7:18cv00132
v.                                      )       MEMORANDUM OPINION
                                        )
LARRY MULLINS,                          )     By: Hon. Pamela Meade Sargent
   Defendant.                           )     United States Magistrate Judge
                                        )


      This matter is before the court on the Defendant’s Motion For Summary
Judgment, (Docket Item No. 24) (“Motion”), claiming, that summary judgment
should be entered in his favor on the plaintiff’s 42 U.S.C. § 1983 claim. A hearing
was held on the Motion on March 5, 2019. Based on the evidence before the court,
I will grant the Motion and enter summary judgment in the defendant’s favor.


                                     I. Facts


      In his sworn Complaint, (Docket Item No. 1), Emmitt G. Roscoe, who is
incarcerated in the Virginia Department of Corrections, (“VDOC”), in Red Onion
State Prison, (“Red Onion”), claims that Larry Mullins, a Disciplinary Hearing
officer at Red Onion, violated his due process rights under the Fourteenth
Amendment to the United States Constitution in disciplinary hearings held June
13, 2017. In particular, Roscoe claims his rights were violated because he was
denied an advisor and documentary evidence and witnesses, the disciplinary
hearing was “biased,” and he was convicted of “fabricated charges.”




                                        -1-
      In his Complaint, Roscoe stated that he was placed in segregation housing
and charged with two disciplinary offense charges on May 26, 2017. The two
charges were Offense Code 129 for approaching a person in a threatening manner,
and 103/198B for attempting to commit/incite a riot. Roscoe said that, when these
charges were served upon him, he requested an advisor, witnesses and
documentary evidence. Roscoe said that the charges were heard by Mullins on
June 13, 2017. According to Roscoe, he was not provided with an advisor, and his
requests for documentary evidence and witnesses were denied by Mullins. He said
that Mullins found him guilty of the two disciplinary charges and sentenced him to
disciplinary segregation from May 26 to August 2, 2017.


      Roscoe attached the two Disciplinary Offense Reports for the charges to his
Complaint, (Docket Item No. 1-1). One Disciplinary Offense Report shows that
Roscoe was charged with an Offense Code 129 violation for gathering around or
approaching any person in a threatening manner on May 26, 2017, Case No.
ROSP-2017-0662. (Docket Item No. 1-1 at 1.) On this form, the Reporting Officer,
D. G. Gardner, stated:


             On the above date and approximate time I C/O Gardner was
      standing outside of the A&B chow hall as the NOI [Nation of Islam]
      services were exiting. I instructed offender Murray to step out of line
      so myself and officer Sexton could talk to him. At that point Offender
      E. Roscoe … stepped out of line and approached me in what I
      perceived as an aggressive manner. I then instructed him to get back
      in line. He ignored my orders and only got back in line after canine
      officer approached him and ordered him back in line.

(Docket Item No. 1-1 at 1.) This form shows that it was served on Roscoe on May
26, 2017, at which time Roscoe requested an advisor, witnesses and documentary
evidence. (Docket Item No. 1-1 at 1.)

                                        -2-
      The other Disciplinary Report shows that Roscoe was charged with an
Offense Code 103/198B for attempting to commit/incite a riot, rioting on May 26,
2017, Case No. ROSP-2017-0664. (Docket Item No. 1-1 at 3.) On this form, the
Reporting Officer, Gardner, stated:


             On the above date and approximate time I c/o Gardner observed
      offender E. Roscoe … talking in an aggressive manner to the other
      offenders in the NOI religious service about how and I quote
      “caucasian America is trying to hold the black man down and we have
      to stand together and quit fighting amongst ourselves.” Afterwards,
      several of the offenders ignored several orders to line up. I then
      observed offender E. Roscoe walk up and down the line talking with
      the other offenders in an aggressive manner. As he finished talking
      [he] would turn around and stare at c/o Childress and myself in what
      appeared to be an angry state.

(Docket Item No. 1-1 at 3.) This form shows that it was served on Roscoe on May
26, 2017, at which time Roscoe requested an advisor, witnesses and documentary
evidence. (Docket Item No. 1-1 at 3.)


      Another page of this Disciplinary Offense Report shows that Roscoe was
found guilty of the 103/198B attempting to commit/inciting a riot/rioting charge by
Mullins after a disciplinary hearing was held on June 13, 2017. Under the “Reason
for Decision” section, Mullins wrote:


              C/O Gardner testified that after the NOI services where E.
      Roscoe … had made statements which suggested that blacks should
      “band together” against whites and they should stay together to defeat
      whites the offenders got agitated. The NOI attendees refused three
      orders to line up to exit the chow hall and did not do so until the gun
      post put the gun out the window. Further E. Roscoe was making
      comments to offenders in the line which caused them to turn toward
      the staff members present and give them aggressive looks. E. Roscoe
      testified that he did not tell anyone to do anything or to incite a riot
                                        -3-
      and that he could not make someone do anything. C/O Payne as
      witness confirmed the testimony of C/O Gard[]ner in describing the
      behavior/actions exhibited by the NOI participants. I determined that
      the behavior of and statement by E. Roscoe did inflame the group of
      offenders and I find that his actions do meet the definition of
      attempting to incite to riot/acting in a manner that disrupts the orderly
      operation of the institution.

(Docket Item No. 1-1 at 4.) The Report shows that Mullins imposed a loss of
Roscoe’s accumulated good time credit and 30 days in disciplinary segregation.
Unit Manager Larry Collins approved the penalty imposed upon institutional
review.


      Roscoe also provided an Affidavit In Opposition To Defendants Summary
Judgment, (Docket Item No. 34), (“Roscoe Affidavit”). In this Affidavit, Roscoe
admitted that he told those attending the NOI meeting on May 26, 2017, that
“Caucasian America is trying to hold the black man down and we have to stand
together and quit fighting amongst ourselves.” He specifically denied that he ever
said that blacks should “band together against white and [ ] stay together to defeat
the whites.” Roscoe also stated that he was not provided an advisor and was forced
to use the witnesses called by the hearing officer.


      Defendant Mullins filed an Affidavit in support of the Motion. (Docket Item
No. 25-1) (“Mullins Affidavit”). In this Affidavit, Mullins stated that he conducted
two disciplinary hearings with Roscoe on June 13, 2017, for the offenses of
attempting to commit/inciting to riot, Case No. ROSP-2017-0664, and gathering
around or approaching any person in a threatening manner, Case No. ROSP-2017-
0662. Mullins attached copies of the Disciplinary Offense Reports for these
offenses to his Affidavit. (Docket Item No. 25-1 at 6, 32.) Mullins stated that, at
the time an offender is served with a copy of a Disciplinary Offense Report, he is
                                         -4-
advised of his right to have a staff advisor for his disciplinary hearing and to
request witnesses or documentary evidence. Mullins stated that, typically, the
officer serving the charge will act as an advisor to the offender with regard to his
request for witnesses and documentary evidence. Mullins said that he did not
know why the officer who served a copy of the Disciplinary Offense Reports on
Roscoe did not do so in this case. Nonetheless, he stated that he sent a staff advisor
to assist Roscoe prior to his hearings, and Roscoe conceded this fact at his
disciplinary hearings. Mullins said that Roscoe had a staff advisor present for the
hearing in Case No. ROSP-2017-0664, and he waived the presence of a staff
advisor for his hearing in Case No. ROSP-2017-0662.


      Mullins said that he received witness and documentary evidence request
forms from Roscoe on June 6, 2017. Mullins stated that Roscoe requested three
inmate witnesses and their statements were obtained and read into the record at his
hearings. Mullins said that he did deny Roscoe’s requests to call the chaplain as a
witness, as well as Roscoe’s request for production of a copy of “The Will of God
Part Three” by Louis Farrakhan, because he found these irrelevant to the charges.
The charging officer, Gardner, and Officer Childress were present for both
hearings and testified and responded to questions from Roscoe, Mullins said.
Mullins said that he found Roscoe guilty of both charges and imposed a $15 fine in
Case No. ROSP-2017-0662 and 30 days disciplinary segregation and a loss of
good time in Case No. ROSP-2017-0664. Mullins provided a copy of the audio
recordings of these hearing to the court in support of the Motion.


      Mullins said that institutional review of Roscoe’s disciplinary offense
convictions was conducted by Unit Manager Collins, and Collins found that proper
procedures were followed and that the assessed penalties were appropriate. Mullins
said that Roscoe appealed these disciplinary convictions to both the Warden and
                                         -5-
Regional Administrator, who both upheld his convictions, finding no procedural
error. Mullins attached Roscoe’s appeals, and the decisions, to his Affidavit.
(Docket Item No. 25-1 at 23-31, 49-53.)


                                    II. Analysis


      The standard for review on a motion for summary judgment is well-settled.
The court should grant summary judgment only when the pleadings, responses to
discovery and the record reveal that “there is no genuine dispute as to any material
fact and the movant is entitled to a judgment as a matter of law.” FED. R. CIV. P.
56(a); see, e.g., Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 250 (1986); Matsushita Elec. Indus. Co., Ltd. v.
Zenith Radio Corp., 475 U.S. 574, 586-87 (1986). A genuine dispute of fact exists
“if the evidence is such that a reasonable jury could return a verdict for the
nonmoving party.” Anderson, 477 U.S. at 248. In considering a motion for
summary judgment, the court must view the facts and the reasonable inferences to
be drawn from the facts in the light most favorable to the party opposing the
motion. See Anderson, 477 U.S. at 255; Matsushita, 475 U.S. at 587. In order to be
successful on a motion for summary judgment, a moving party "must show that
there is an absence of evidence to support the non-moving party's case" or that "the
evidence is so one-sided that one party must prevail as a matter of law." Lexington-
South Elkhorn Water Dist. v. City of Wilmore, Ky., 93 F.3d 230, 233 (6th Cir.
1996). When a motion for summary judgment is made and is properly supported
by affidavits, depositions or answers to interrogatories, the nonmoving party may
not rest on the mere allegations or denials of the pleadings. See Oliver v. Va. Dep’t
of Corrs., 2010 WL 1417833, at *2 (W.D. Va. Apr. 6, 2010) (citing FED. R. CIV. P.
56(e)). Instead, the nonmoving party must respond by affidavits or otherwise and


                                          -6-
present specific facts from which a jury could reasonably find for either side. See
Anderson, 477 U.S. at 256-57.


      Mullins argues that summary judgment should be entered in his favor
because Roscoe has failed to demonstrate deprivation of a protected liberty interest
without due process. Based on the evidence before the court, I agree with regard to
his conviction in Case No. ROSP-2017-0662. In that case, a $15 fine was the only
penalty imposed. Prisoners may not be deprived of life, liberty or property without
due process of law. See Wolff v. McDonnell, 418 U.S. 539, 556 (1974). However,
the Due Process Clause applies only when government action deprives an
individual of a legitimate liberty or property interest. See Bd. of Regents of State
Colls. v. Roth, 408 U.S. 564 (1972). Courts have held that small monetary penalties
and penalties that do not impose restraint do not impose atypical and significant
hardship on a prisoner in relation to the ordinary incidents of prison life and are not
constitutionally protected interests under the Due Process Clause. See Sandin v.
Conner, 515 U.S. 472, 484 (1995) (holding that disciplinary segregation did not
present the type of atypical, significant deprivation in which a state might create a
liberty interest); Bratcher v. Mathena, 2016 WL 4250500, at *1 (W.D. Va. Aug.
10, 2016) (finding $12 fine did not pose an atypical and significant hardship on the
plaintiff in comparison to the ordinary incidents of prison life).


      When, however, state prison regulations create a system by which prisoners
earn good-time credit resulting in reduction of their sentences, such system creates
a liberty interest under the Fourteenth Amendment that may not be arbitrarily
abrogated. See Wolff, 418 U.S. at 557-58. In Case No. ROSP-2017-0664, Mullins
concedes, Roscoe received a loss of a protected liberty interest in that he received a
loss of his good time credit. Nonetheless, Mullins argues that prisoners may not
bring suit under § 1983 for relief that, if granted, would imply the invalidity of the
                                          -7-
prisoner’s disciplinary offense conviction, unless the conviction has been
overturned. See Edwards v. Balisok, 520 U.S. 641, 645-48 (1997); see also
Thompson v. Clarke, 2018 WL 4764294, at *4 (W.D. Va. Sept. 30, 2018). Here,
Roscoe is challenging the validity of his disciplinary offense convictions. The
undisputed evidence before the court is that these disciplinary offense convictions
were upheld on appeal and have not been overturned.


      Based on the above, I find no genuine dispute of material fact and that the
defendant is entitled to entry of summary judgment in his favor. An appropriate
Order and Judgment will be entered.


      ENTERED: September 10, 2019.



                                      /s/   Pamela Meade Sargent
                                            UNITED STATES MAGISTRATE JUDGE




                                        -8-
